UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK



LAUREL M. RAMSEY,
                                                                                 DECISION
                                        Plaintiff,                                   and
                        V.                                                        ORDER


ANDREW M. SAUL,"" Commissioner of                                              18-CV-00430F
Social Security,                                                                 (con^
                                                                                                FILED
                                        Defendant.



APPEARANCES:                    LEWIS L. SCHWARTZ, PLLC
                                LEWIS L. SCHWARTZ, of Counsel                                    DISTRICT
                                Attorney for Plaintiff
                                1231 Delaware Avenue
                                Suite 103
                                Buffalo, New York 14209

                                JAMES P. KENNEDY, JR.
                                UNITED STATES ATTORNEY
                                FRANK D. TANKARD
                                Special Assistant United States Attorney, of Counsel
                                Attorney for Defendant
                                 Federal Centre
                                 138 Delaware Avenue
                                 Buffalo, New York 14202
                                             and
                                 PETER JEWETT
                                 Special Assistant United States Attorney, of Counsel
                                 United States Attorney's Office
                                 c/o Social Security Administration
                                 Office of General Counsel
                                 26 Federal Plaza - Room 3904
                                 New York, New York 10278




1 Andrew M. Saul became the Commissioner of the Social Security Administration on June 17, 2019, and
pursuant to Rule 25(d) of the Federal Rules of Civil Procedure Is automatically substituted as the
defendant in this case. No further action Is required to continue this suit by reason of sentence one of 42
U.S.C. §405(9).
                                           JURISDICTION


       On June 19, 2018, the parties to this action, consented pursuant to 28 U.S.C. §

636(c)to proceed before the undersigned. (Dkt. 20). The matter is presently before the

court on motions for judgment on the pleadings filed by Plaintiff on February 7, 2019

(Dkt. No. 13), and by Defendant on May 8, 2019 (Dkt. No. 18).



                                          BACKGROUND


       Plaintiff Laurel Ramsey ("Plaintiff), brings this action under Title 11 of the Social

Security Act ("the Act"), 42 U.S.C. § 405(g), seeking judicial review of the Commissioner

of Social Security's final decision denying Plaintiff's application filed with the Social
Security Administration ("SSA"), on December 17, 2013,for Disability Insurance

Benefits under Title II of the Act("SSDI" or "disability benefits"). Plaintiff alleges she

became disabled on November 13, 2013, based on anxiety, ulnar nerve disorder with

severe right arm nerve damage, depression and a spinal impairment. (R.^ 535).
Plaintiff's application was denied April 21, 2014(R. 450), and at Plaintiffs timely

request, on February 2, 2015, a hearing was held before administrative law judge
George M. Bock ("the ALJ"). (R. 394-433). Appearing and testifying at the hearing
were Plaintiff, James Ratchford, Esq.("Ratchford"), and vocational expert ("VE") Amy

Salva ("VE Salva").

        On August 2, 2016, the ALJ issued a decision denying Plaintiff's claim (R. 45-60),
which Plaintiff appealed to the Appeals Council, with Ratchford appointed to represent


2 References to "R" are to the page of the Administrative Record electronically filed by Defendant on
October 4, 2016 (Dkt. 6).
Plaintiff on her administrative appeal. While Plaintiff's administrative case was pending

before the Appeals Council, Plaintiff submitted additional medical exhibits including

opinions from Buffalo Neurosurgery, that the Appeals Council reviewed and found not

relevant to Plaintiffs claim. (R. 2).

       On February 6, 2018, the Appeals Council issued a decision denying Plaintiffs

request for review, rendering the ALJ's decision the Commissioner's final decision. On

April 12, 2018, Plaintiff commenced the instant action seeking judicial review of the

ALJ's decision ("the ALJ's decision").

       On February 7, 2019, Plaintiff filed a motion for judgment on the pleadings (Dkt.

13)("Plaintiffs' Motion"), attaching the Memorandum of Law in Support of Plaintiffs

Motion for Judgment on the Pleadings (Dkt. 13-1)("Plaintiffs Memorandum"). On May
8, 2019, Defendant filed a motion for judgment on the pleadings (Dkt. 18)("Defendant's
Motion"), attaching the Commissioner's Brief in Support of the Commissioner's Motion
for Judgment on the Pleadings and in Response to Plaintiffs Brief Pursuant to the Local
Standing Order on Social Security Cases (Dkt. 18-1)("Defendant's Memorandum"). In
further support of Plaintiffs Motion, Plaintiff filed on May 29, 2019, Plaintiffs Reply (Dkt.
19)("Plaintiffs Reply"). Oral argument was deemed unnecessary.

       Based on the foregoing. Plaintiffs Motion is DENIED, Defendant's motion is

GRANTED and the Clerk of the Court is directed to close the file.
                                                  FACTS^

        Plaintiff Laurel Ramsey ("Plaintiff' or "Ramsey"), born on December 15, 1969,

was 43 years old as of November 13, 2013, her alleged disability onset date ("DOD"),

and 46 years old as of December 31, 2016, Plaintiffs date last insured for purposes of

obtaining SSDI benefits. Plaintiff graduated from high school and completed two years

of college and has past relevant work experience as a construction laborer, heavy

equipment operator, air control tender, home health care aid and waitress. (R. 536).

        The ALJ found Plaintiff has the severe impairments of lumbar spine degenerative

disc disease status post-surgery, cubital (ulnar nerve) tunnel syndrome status post-

surgery in 2013, bipolar disorder, anxiety disorder, depression, post-traumatic stress

disorder ("PTSD"), and experienced cognitive decline in 2014(R. 47), but that none of

these impairments, either alone or in combination with the others, posed more than a

minimal effect on Plaintiffs ability to work (R. 48), and that Plaintiff retains the residual

functional capacity("RFC") to perform sedentary work with limitations including

occasionally lifting, carrying, pushing and pulling 10 pounds, and five pounds frequently,

walking no more than two hours in an eight-hour workday, no work that involves

climbing ladders, ropes or scaffolds, crawling, working overhead, climbing more than

two-to-three flights of stairs daily, exposure to extreme cold, or work requiring forceful

grasping or twisting with the right dominant hand, limited to simple, repetitive, unskilled

work, that does not involve complex instructions or require interaction with the general

public, restrictions that would prevent Plaintiff from performing her past relevant work




3 In the interest of judicial economy, recitation of the Facts is limited to only those facts necessary for
determining the pending motions for judgment on the pleadings.
("PRW"), as a waitress, home health aide, air control tender, construction laborer, and

heavy equipment operator. (R. 59).



                                   DISCUSSION

1.     Standard and Scope of Judicial Review

       A claimant is "disabled" within the meaning of the Act and entitled to disability

benefits when she is unable "to engage in any substantial gainful activity by reason of

any medically determinable physical or mental impairment which . .. has lasted or can

be expected to last for a continuous period of not less than 12 months." 42 U.S.C. §§

416(i)(1); 1382c(a)(3)(A). A district court may set aside the Commissioner's

determination that a claimant is not disabled if the factual findings are not supported by

substantial evidence, or if the decision is based on legal error. 42 U.S.C. §§ 405(g),

1383(c)(3); Green-Younger v. Barnhart, 335 F.3d 99, 105-06 (2d Cir. 2003). In

reviewing a final decision of the SSA, a district court "is limited to determining whether

the SSA's conclusions were supported by substantial evidence in the record and were

based on a correct legal standard." Talavera v. Astrue, 697 F.3d 145, 151 (2d Cir.

2012)(internal quotation marks and citation omitted). "Substantial evidence is more

than a mere scintilla. It means such relevant evidence as a reasonable mind might

accept as adequate to support a conclusion." Id. It is not, however, the district court's

function to make a de nova determination as to whether the claimant is disabled; rather,

"the reviewing court is required to examine the entire record, including contradictory

evidence and evidence from which conflicting inferences can be drawn" to determine

whether the SSA's findings are supported by substantial evidence. Id. "Congress has
instructed ... that the factual findings of the Secretary/ if supported by substantial

evidence, shall be conclusive." Rutherford v. Schweiker, 685 F.2d60, 62(2d Cir. 1982).

2.     Disability Determination

       The applicable regulations set forth a five-step analysis the Commissioner must

follow in determining eligibility for disability benefits. 20 C.F.R. §§ 404.1520 and

416.920. See Bapp v. Bowen, 802 F.2d 601,604(2d Cir. 1986); Berry v. Schweiker,

675 F.2d 464(2d Cir. 1982). If the claimant meets the criteria at any of the five steps,

the inquiry ceases and the claimant is not eligible for disability benefits. 20 C.F.R. §§

404.1520 and 416.920. The first step is to determine whether the applicant is engaged

in substantial gainful activity during the period for which the benefits are claimed. 20

C.F.R. §§ 404.1520(b) and 416.920(b). The second step is whether the applicant has a

severe impairment which significantly limits the physical or mental ability to do basic

work activities, as defined in the relevant regulations. 20 C.F.R. §§ 404.1520(c) and

416.920(c). Third, if there is an impairment and the impairment, or its equivalent, is

listed in 20 C.F.R. Part 404, Subpart P, Appendix 1 of the regulations ("Appendix 1" or

"the Listings"), and meets the duration requirement,® there is a presumption of inability

to perform substantial gainful activity, and the claimant is deemed disabled, regardless

of age, education, or work experience. 42 U.S.C. §§ 423(d)(1)(A) and 1382a(c)(3)(A);

20 C.F.R. §§ 404.1520(d) and 416.920(d). As a fourth step, however, if the impairment

or its equivalent is not listed in Appendix 1, the Commissioner must then consider the



^ Pursuant to the Social Security independence and Program Improvements Act of 1994, the function of
the Secretary of Health and Human Services in Social Security cases was transferred to the
Commissioner of Social Security, effective March 31, 1995.
5 The duration requirement mandates the impairment must last or be expected to last for at least a
continuous twelve-month period. 20 C.F.R. §§ 404.1509 and 416.909.
applicant's "residual functional capacity," which is the ability to perform physical or

mental work activities on a sustained basis, notwithstanding the limitations posed by the

applicant's collective impairments, see 20 C.F.R. 404.1520(eHf), and 416.920(e)-(f),

and the demands of any past relevant work ("PRW"). 20 C.F.R. §§ 404.1520(e) and

416.920(e). If the applicant remains capable of performing PRW, disability benefits will

be denied, /d., but if the applicant is unable to perform PRW relevant work, the

Commissioner, at the fifth step, must consider whether, given the applicant's age,

education, and past work experience, the applicant "retains a residual functional

capacity to perform alternative substantial gainful work which exists in the national

economy." Rosa v. Callahan, 168 F.3d 72, 77(2d Cir. 1999)(quotation marks and

citation omitted); 20 C.F.R. §§ 404.1560(c) and 416.960(c). The burden of proof is on

the applicant for the first four steps, with the Commissioner bearing the burden of proof

on the final step. 20 C.F.R. §§ 404.1520(a)(4) and 416.920(a)(4); Burgess v. Astrue,

537 F.3d 117, 128(2d Cir. 2008).

       Plaintiff does not contest the ALU's findings with regard to the first, second and

third steps of the five-step disability review analysis but argues the ALU erred evaluating

Plaintiffs residual functional capacity as the ALU failed to include the finding of

consultative examiner Donna Miller, D.O.("Dr. Miller"), that Plaintiff was capable of

performing occasional (up to one-third of the time) reaching, handling, fingering,

feeling, pushing and pulling with the right hand (R. 891), and that the jobs to which the

VE testified that Plaintiff was capable of performing required hand manipulations on a

frequent basis (occurring from one-third to two-thirds of the time). Plaintiffs

Memorandum at 20-22. Defendant maintains that the ALU properly weighed Dr. Miller's
evaluation of Plaintifrs limitations as such limitations were inconsistent with Dr. Miller's

own medical source statement (Plaintiff had a moderate limitation to heavy lifting,

bending, carrying, pushing and pulling), and Plaintiffs normal electromyogram ("EMG")

test results on August 18, 2014.® Defendant's Memorandum at 9-11. Plaintiffs

argument is without merit.

        In particular, on March 7, 2016, Bennett Myers, M.D.("Dr. Myers"), Plaintiffs

treating physician, reviewed an EMG of Plaintiffs right upper extremity that showed

normal results with some slowing of Plaintiffs ulnar sensory response. (R. 1374).

During Dr. Miller's consultative examination on April 14, 2016, Dr. Miller noted on three

separate occasions that Plaintiff "did not appear [to be] putting full effort into the

examination" and had only a moderate limitation to heavy lifting, bending, carrying,

pushing and pulling, such limitations the ALJ included in the residual functional capacity
assessment of Plaintiff(R. 50, 888). On August 18, 2014, Dr. Myers reviewed Plaintiff

EMG results, opined that Plaintiffs right-hand stiffness was likely functionally related

(not physically related), and recommended that Plaintiff discuss her functional
limitations with a psychiatrist, and perform range of motion exercises several times

daily. (R. 1143). The ALJ's residual functional capacity assessment that includes no

limitation to Plaintiffs ability to reaching, handing, fingering, feeling, pushing and pulling,

is therefore supported by substantial evidence, i.e., the opinions of Drs. Myers and

Miller indicating Plaintiff has no significant exertional limitations. See Matta V. Astrue,

508 Fed. App'x. 53, 56(2d Cir. 2013)(ALJ's residual functional capacity finding need

not perfectly correspond to medical source opinions where residual functional capacity


® An EMG is an electrical test of an indlviduars muscles and nerve cells that control the muscles.

                                                         8
is consistent with the record as a whole). Plaintiffs motion on this issue is therefore

 DENIED.

    The record also demonstrates there is no merit in Plaintiffs contention that

 Defendant erred in failing to address new evidence submitted to the Appeals Council

 and provide good reasons for rejecting the opinion of P. Jeffrey Lewis, M.D.("Dr.

 Lewis"), that Plaintiffs 2014 spinal surgery was unsuccessful. Plaintiffs Memorandum at

 22-26; Plaintiffs Reply at 3-5. Specifically, the Appeals Council determined that

 Plaintiffs newly submitted evidence provided no basis for changing the ALJ's decision

 as the evidence pertained to a period of time after December 31, 2016, Plaintiffs date

 last insured. (R. 2). Defendant also maintains that the Appeals Council's determination

 was without error as such evidence was cumulative to, and included in the ALJ's

 decision on August 5, 2016, and therefore neither new nor material. Defendant's

 Memorandum at 12-13.

        The relevant regulations provide that the Appeals Council must consider

 evidence submitted after the ALJ's decision while the appeal is pending, so long as the

 evidence is new, material, and related to the period on or before the ALJ's decision. 20

 C.F.R.§ 404.970(a)(5). In this case, Dr. Lewis's opinion that Plaintiffs spinal surgery on

 December 20, 2014 was unsuccessful and that Plaintiffs April 2016 magnetic imaging

 scan ("MR!"), showed severe lumbar stenosis at Plaintiffs L3-L4^ disc segments(R. 12),
 is dated March 17, 2017, three months after Plaintiffs date last insured of December 31,

 2016. Such evidence is considered new and material as it relates to Plaintiffs spinal

 surgery performed before the ALJ's decision. (R. 45). In this case, however, no error



'L3 and L4 represent numbered disc segments of an individual's lumbar spine.
                                                  9
results from the Appeals Council's decision not to reconsider or alter the ALU's findings

in response to Plaintiffs newly submitted evidence. Significantly, the ALU included "[Dr.

Lewis's] objective findings in the [ALU's] residual functional capacity assessment,

specifically limiting Plaintiff to a level of work with sedentary exertion"(R. 54), with

limitations to standing and walking no more than two hours in an eight-hour workday,

sitting no more than six hours in an eight-hour workday, pushing and pulling 10 pounds,

with no climbing ropes, scaffolds or ladders or climbing more than three flights of stairs

each day."(R. 50). Contrary to Plaintiffs assertion, the ALU incorporated Dr. Lewis's

findings and Plaintiffs new evidence into the ALU's residual functional capacity

assessment of Plaintiff(R. 17) thus negating the necessity for further review by the

Appeals Council. See Bushey v. CoMn,552 Fed. App'x. 97, 98(2d Cir. 2010)(no

remand required where newly submitted evidence does not so dramatically alter the

weight of evidence supporting disability claim to require the Appeals Council take

action). Plaintiffs motion on this issue is therefore also DENIED.

       Plaintiffs further contention. Plaintiffs Memorandum at 20-32, that the ALU

substituted the ALU's judgment for that of Plaintiffs physician Dr. Myers, Plaintiffs

Memorandum at 27-35, in evaluating Plaintiffs residual functional capacity assessment

is also without merit. The ALU relied on "the record as a whole" in finding Plaintiff was

limited in her ability to interact with the general public (R. 57), and as discussed.

Discussion, supra, at 7-8, properly supported Dr. Miller's residual functional capacity

assessment of Plaintiff with substantial evidence, particularly Plaintiffs EMG results and

Dr. Myer's opinion that Plaintiff had no significant functional limitations, and therefore

included proper limitations in the ALU's residual functional capacity assessment and


                                              10
limitations to Plaintiffs ability to perform sedentary work. Plaintiffs motion on this issue

is DENIED.




                                      CONCLUSION


       Based on the foregoing, Defendant's Motion (Dkt. 18) is GRANTED; Plaintiffs

motion is DENIED, and the Clerk of the Cpjurt is directed to close the file.

SO ORDERED.




                                                   .ESLIEG. FOSCHIO
                                                       ?S MAGISTRATE JUDGE



DATED;        August 26, 2019
              Buffalo, New York




                                              11
